Order, Supreme Court, New York County (Judith J. Gische, J.), entered February 3, 2004, which, inter alia, granted defendant’s cross motion for summary judgment dismissing the complaint, unanimously affirmed, with costs. Plaintiff is enjoined from commencing any further litigation in the courts of the State of New York arising from or related to issues with *253respect to his matrimonial action, including the ownership and/or distribution of property in connection therewith, and his representation with respect thereto, without prior leave of Supreme Court of the applicable county. The Clerks of Supreme Court, New York and Bronx counties, and the Clerk of this Court are directed to accept no filings from this plaintiff as to such matters without the prior leave of their respective courts.
Plaintiffs claim is premised on the contention that defendant allowed the contents of his safe deposit box to be removed by his ex-wife (the third-party defendant) and her attorney, and that defendant colluded with said attorney by taking no precautions to safeguard plaintiffs belongings, thus violating its fiduciary duty to him. All issues and claims raised herein that were or could have been addressed in plaintiffs matrimonial action, particularly regarding the inventory of safe deposit boxes, are barred (see generally Smith v Russell Sage Coll., 54 NY2d 185 [1981]). Additionally, the claim for conversion is time-barred (see CPLR 214 [3]).
In light of the continuous and vexatious nature of his litigation,* we issue our injunction sua sponte. Concur—Buckley, PJ., Tom, Mazzarelli, Ellerin and Gonzalez, JJ.

 See e.g. Melnitzky v Melnitzky, 284 AD2d 240 (2001), rearg denied 2001 NY App Div LEXIS 10287, rearg granted and original determination adhered to 2002 NY App Div LEXIS 3302, rearg denied 2002 NY App Div LEXIS 6672, rearg and renewal denied 2002 NY App Div LEXIS 9579; Melnitzky v Sotheby Parke Bernet, 300 AD2d 201 (2002), rearg denied 2003 NY App Div LEXIS 4654, lv denied 100 NY2d 510 (2003), rearg denied 2 NY3d 760 (2004); Melnitzky v LoPreto, 8 AD3d 4 (2004), rearg denied 2004 NY App Div LEXIS 10844; Melnitzky v Besobrasow, 14 AD3d 395 (2005); Melnitzky v Hollander, 16 AD3d 192 (2005), rearg denied 2005 NY App Div LEXIS 5374; Melnitzky v North Fork Sav. Bank, 17 AD3d 170 (2005).